Case 1:18-cr-00341-RP
         Case 1:18-cr-00341-RP
                       *SEALED* Document
                                 Document102
                                          3 *SEALED*
                                              Filed 09/18/18
                                                         Filed Page
                                                               09/18/18
                                                                    1 of 20
                                                                          Page 1 of 3

                                                                      F
                                                                  2O1SEp18 PHLt:ft

                                                                    iH
                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

   UNITED STATES OF AMERICA,                      CRIMINAL     NA.18:cO-34 I
                                         )


                                                                                        RP
   v.                                    )          INDICTNENT

                                             [21 USC 846 end 841
                                                 conspiracy PWID
                                                 +5kg cocaine & +500      g meth]
   1.    Hector VASQUEZ-Ramirez,


   3.    Esmeralda OCANA,
   4.    Luis Fabian MARTINEZ-Solis,)
                                   ,)
   6.    David Alonzo SILVA-Mendez,
                                   ,)
                             ,
                       ,
                     ,
   11. Marcos DOMINGUEZ-Gutierrez)
                         ,
   13. Kristopher TAUBERT,
   14. Marco DOMINGUEZ-Velasquez,)
   15. Edwin PADILLA-Ramirez,
                              ,
        and
   17. Maria GUZMAN-Meza,
                  Defendants.

                                                  USAO   #   2018R01746




                                             1
Case 1:18-cr-00341-RP
         Case 1:18-cr-00341-RP
                       *SEALED* Document
                                 Document102
                                          3 *SEALED*
                                              Filed 09/18/18
                                                         Filed Page
                                                               09/18/18
                                                                    2 of 20
                                                                          Page 2 of 3




   THE GRAND JURY CHARGES:




                                        Count One
                          [21 U.S.C. § 841(a) (1)and 846]

          Beginning in or about July, 2017 and continuing until on or

   about the date of this Indictment, in the Western District of

   Texas,   and elsewhere the Defendants,

                              1.   Hector VASQUEZ-Ramirez,
                                                         ,

                                 3. Esmeralda OCANA,
                         4.  Luis Fabian MARTINEZ-Solis,
                                                           ,
                          6. David Alonzo SILVA-Mendez,
                                                           ,
                                                       ,
                                                    ,
                                                   ,
                         11. Marcos DOMINGUEZ-Gutierrez
                                                     ,
                              13. Kristopher TAUBERT,
                         14. Marco DOMINGUEZ-Velasquez,
                            15. Edwin PADILLA-Ramirez,
                                                         ,
                                         and
                               17. Maria GUZMAN-Meza,

   did knowingly,     intentionally and unlawfully combine, conspire

   confederate and agree with others known and unknown to possess
Case 1:18-cr-00341-RP
         Case 1:18-cr-00341-RP
                       *SEALED* Document
                                 Document102
                                          3 *SEALED*
                                              Filed 09/18/18
                                                         Filed Page
                                                               09/18/18
                                                                    3 of 20
                                                                          Page 3 of 3




   with intent to distribute          a   controlled substance, which offense

   involved more than five        (5)      kilograms of a mixture or substance

   that contained a detectable amount of cocaine, a Schedule II

   Controlled Substance, and more than 500 grams of                 a    mixture or

   substance that contained       a       detectable amount of methamphetamine,

   a   Schedule II Controlled Substance, in violation of Title 21,

   United States Code, Sections 846,               841(a)   and 841(b)   (1) (A).




                                                   A SEkEDDOCUMEMTPURSUPtNT

                                                      TOEQQ\ERNMENT ACT OF 2002
                                                    Foema


         John F. Bash
         Uni  d States Atto


                 MAR HALL
         Assistant U. S. Attorney




                                               3
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  4 of 20
                                                                        Page 1 of 17




     Sealed                                                       A    18 CR 034                    1      RP
    Unsealed       X                   Personal Data Sheet                 USAO#              2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                         RELATED      CASE_YES             x   NO
                                                  CASE NO.

   County:        TRAVIS             AUSTIN                 Division                 Judge:

   Date:       9/18/2018      Mag       MATTER                 SSN:                       FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        HECTOR VASQUIEZ-RAMIREZ (1)                            Date of
                                                                             Birth:     REDACTEI)

   Address:

   Citizenship:                United States                      Mexican                       Other
   Interpreter Needed:                                                  Language


   Defense Attorney:                                                     Employed


   Address of Attorney:                                                                       Appointed

   Defendant is:           In Jail             Where:

                           On Bond             Amt. of Bond                    Where:

   Date of Arrest:                                                         Bench Warrant Needed
   Prosecution By:                               Information                                  Indictment   X
   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony      X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                  Yes     X             No

   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  5 of 20
                                                                        Page 2 of 17




      Sealed                                                                  A 18       CR034 I                     LzT

    Unsealed         X                  Personal Data Sheet    USAO#                           2018R01746
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                          RELATED CASE               YES    x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                 Judge:
   Date:       9/18/2018       Mag      MATTER                  SSN:                       FBI#:
                               Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        GERARDO TORRES-SANCHEZ                                   Date of
                                                              (2)
                                                                               Birth:    REDACTED


   Address:

   Citizenship:                 United States                       Mexican                      Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                        Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                Information                                  Indictment   X
   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X              No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  6 of 20
                                                                        Page 3 of 17




      Sealed
                                                                           A    18 CR 034                  1
    Unsealed         X                  Personal Data Sheet    USAO#                          2018R01746
                                                                                                               RP
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                          RELATED CASE              YES    x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                Judge:
   Date:       9/18/2018       Mag      MATTER                 SSN:                       FBI#:
                               Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        ESMERALDA OCANA (3)                                     Date of
                                                                              Birth:     REDACTED


   Address:

   Citizenship:                 United States                      Mexican                      Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                       Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                 Information                                Indictment   X
   Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  7 of 20
                                                                        Page 4 of 17




      Sealed                                                              tj    18 CR 0341                        RP
    Unsealed         X                  Personal Data Sheet    USAO#                             2018R01746
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                          RELATED         CASE_YES            x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                   Judge:
   Date:       9/18/2018       Mag      MATTER                  SSN:                         FBI#:
                               Ct.#

   Case No.:                                         Assistant U. S. Attorney:          Mark H. Marshall
   Defendant:        LUTS FABIAN MARTINEZ-SOLIS                                 Date of
                                                                (4)
                                                                                 Birth:    REDACTED


   Address:

   Citizenship:                 United States                         Mexican                      Other
   Interpreter Needed:                                                    Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                          Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                      Where:
   Date of Arrest:                                                             Bench Warrant Needed
   Prosecution By:                                Information                                    Indictment   X
   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:       Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                           special assessment
   Penalty is Mandatory:       As to special assessment                   Yes       X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  8 of 20
                                                                        Page 5 of 17




      Sealed                                                                 *18 CR0341                          RP
    Unsealed       X                   Personal Data Sheet    USAO#                        2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED      CASE_YES         x   NO
                                                   CASE NO.

    County:       TRAVIS              AUSTIN                 Division                Judge:_________________
   Date:       9/18/2018      Mag       MATTER                  SSN:                      FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        LEOBARDO VILLAFIIERTE-MEJIA                             Date of
                                                                 (5)
                                                                                         REDACTED


   Address:

   Citizenship:                 United States                      Mexican                   Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                    Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                 Information                             Indictment   X
   Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X          No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  9 of 20
                                                                        Page 6 of 17




     Sealed                                                                          18 CR 0341 RP
    Unsealed       X                   Personal Data Sheet                  USAO#             2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED CASE              YES    x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                Judge:

   Date:       9/18/2018      Mag       MATTER                  SSN:                       FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        DAVID ALONSO SILVA-MIENDEZ (6)                          Date of
                                                                              Birth:     redacted


   Address:

   Citizenship:                 United States                      Mexican                      Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                       Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:

   Date of Arrest:                                                          Bench Warrant Needed

   Prosecution By:                                Information                                 Indictment   X
   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                       *SEALED* Document
                                Document102
                                         3-1 *SEALED*
                                              Filed 09/18/18
                                                          FiledPage
                                                                09/18/18
                                                                    10 of 20
                                                                          Page 7 of 17




     Sealed                                                                     A 18 CR 034                    1        RP
    Unsealed       X                   Personal Data Sheet                  USAO#             2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED CASE              YES    x       NO
                                                   CASE NO.

   County:        TRAVIS             AUSTIN                  Division                Judge:
   Date:       9/18/2018      Mag       MATTER                  SSN:                      FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        JOSE DE JESUS VARGAS-MUNIZ (7)                          Date of
                                                                              Birth:     RIEDACTED


   Address:

   Citizenship:                 United States                      Mexican                      Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                       Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                Information                                 Indictment   X
   Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                       *SEALED* Document
                                Document102
                                         3-1 *SEALED*
                                              Filed 09/18/18
                                                          FiledPage
                                                                09/18/18
                                                                    11 of 20
                                                                          Page 8 of 17



     Sealed                                                                     *18 CR 0341
    Unsealed       X                   Personal Data Sheet                  USAO#          2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED      CASE_YES         x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                Judge:__________________
   Date:       9/18/2018      Mag       MATTER                  SSN:                      FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:                JJ1}        MEDRANO (8)                         Date of
                                                                                         RFDACTED


   Address:

   Citizenship:                 United States                      Mexican                   Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                    Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                    Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                 Information                             Indictment   X
   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes    X          No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                       *SEALED* Document
                                Document102
                                         3-1 *SEALED*
                                              Filed 09/18/18
                                                          FiledPage
                                                                09/18/18
                                                                    12 of 20
                                                                          Page 9 of 17




     Sealed
                                                                                18 CR0341                         RP
    Unsealed       X                   Personal Data Sheet                  USAO#               2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED       CASE_YES             x   NO
                                                     CASE NO.

   County:        TRAVIS                                     Division                  Judge:

   Date:       9/18/2018      Mag      MATTER                   SSN:                        FBI#:
                              Ct.#

   Case No.:                                           Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        APOLINAR PAIMLLA          (9)                           Date of
                                                                              Birth:     REDACTED


   Address:

   Citizenship:                United States                       Mexican                        Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                         Appointed

   Defendant is:           In Jail             Where:

                           On Bond             Amt. of Bond                     Where:

   Date of Arrest:                                                          Bench Warrant Needed

   Prosecution By:                                   Information                                Indictment   X
   Offense (Code & Description):      Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                      than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes      X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  13 of Page
                                                                        20 10 of 17




    Unsealed        X                   Personal Data Sheet
                                                                                 *18CRQ341 RP
                                                                             USAO#             2018R01746
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                           RELATED      CASE_YES             x    NO
                                                    CASE NO.

    County:        TRAVIS                                     Division                Judge:

    Date:       9/18/2018      Mag       MATTER                  SSN:                      FBI#:
                               Ct.#

    Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
    Defendant:       RAFAEL PADILLA          (10)                             Date of
                                                                               Birth:     REDACTED


    Address:

    Citizenship:                 United States                      Mexican                      Other
    Interpreter Needed:                                                   Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                        Appointed

   Defendant is:            In Jail              Where:

                            On Bond              Amt. of Bond                    Where:

   Date of Arrest:                                                           Bench Warrant Needed
   Prosecution By:                                  Information                                Indictment     X
   Offense (Code & Description)         Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                        than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                               Felony       X              Misdemeanor
   Maximum Sentence:         Ct. 1: 10-Life imprisonment; $10 mfflion fine; at least 5 yrs.        S.R.;   $100
                             special assessment
   Penalty is Mandatory:        As to special assessment                   Yes    X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  14 of Page
                                                                        20 11 of 17




      Sealed                                                                     18CRO34i
    Unsealed       X                    Personal Data Sheet    USAO#                           2018R01746
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                           RELATED CASE              YES    x   NC
                                                    CASE NO.

    County:       TRAVIS               AUSTIN                 Division                Judge:
   Date:        9/18/2018      Mag       MATTER                  SSN:                      FBI#:
                               Ct.#

    Case No.:                                         Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        MARCOS DOMINGO GUTIERREZ                                 Date of
                                                                               Birth:     REDACTED
                     (11)


   Address:

   Citizenship:                  United States                      Mexican                      Other
   Interpreter Needed:                                                    Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                        Appointed

   Defendant is:            In Jail              Where:

                            On Bond              Amt. of Bond                    Where:

   Date of Arrest:                                                           Bench Warrant Needed

   Prosecution By:                                 Information                                 Indictment   X
   Offense (Code & Description)         Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                        than 500 grams methamphetarnine and 5 kilos cocaine
   Offense Is:                               Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:        As to special assessment                   Yes    X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  15 of Page
                                                                        20 12 of 17




   Remarks:        flEA    Paul Schiller Cell: 51 2-952-5265
                                                                              418CR0341

     Sealed

    Unsealed       X                     Personal Data Sheet                 USAO#                2018R01746
                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS

                                                                           RELATED        CASE_YES             x   NO
                                                    CASE NO.

   County:        TRAVIS               AUSTIN                 Division                   Judge:
   Date:       9/18/2018        Mag       MATTER                SSN:                          FBI#:
                                Ct.#

   Case No.:                                             Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        MILGIJEL CERVANTES           (12)                        Date of
                                                                               Birth:      REDACTED


   Address:

   Citizenship:                  United States                      Mexican                         Other
   Interpreter Needed:                                                    Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                           Appointed

   Defendant is:             In Jail             Where:

                             On Bond             Amt. of Bond                    Where:

   Date of Arrest:                                                           Bench Warrant Needed
   Prosecution By:                                  Information                                   Indictment   X
   Offense (Code & Description):         Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                         than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                                Felony      X              Misdemeanor
   Maximum Sentence:          Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                              special assessment
   Penalty is Mandatory:         As to special assessment                  Yes       X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  16 of Page
                                                                        20 13 of 17




     Sealed                                                                     18 CR 0341                            RP
    Unsealed       X                   Personal Data Sheet    USAO#                             2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED CASE_YES                   x   NO
                                                   CASE NO.

   County:        TRAVIS              AUSTIN                 Division                  Judge:
   Date:       9/18/2018      Mag       MATTER                  SSN:                        FBI#:
                              Ct.#

   Case No.:                                         Assistant U. S. Attorney:         Mark H. Marshall
   Defendant:        KRISTOPHER TAUBERT (13)                                 Date of
                                                                                Birth:    redacted


   Address:

   Citizenship:                 United States                      Mexican                        Other
   Interpreter Needed:                                                   Language


   Defense Attorney:                                                      Employed


   Address of Attorney:                                                                         Appointed

   Defendant is:           In Jail              Where:

                           On Bond              Amt. of Bond                     Where:
   Date of Arrest:                                                          Bench Warrant Needed
   Prosecution By:                                 Information                                  Indictment   X
   Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                              Felony       X              Misdemeanor
   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                   Yes      X             No
   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  17 of Page
                                                                        20 14 of 17




      Sealed                                                                       *18 CR 034 1 RP
    Unsealed         X                   Personal Data Sheet    USAO#                               2018R01746
                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS

                                                                             RELATED        CASE_YES             x   NO
                                                      CASE NO.

    County:         TRAVIS             AUSTIN                   Division                   Judge:

    Date:       9/18/2018       Mag       MATTER                   SSN:                         FBI#:
                                Ct.#

    Case No.:                                              Assistant U. S. Attorney:       Mark H. Marshall
    LicIdllUallL.
                     MARCO DOMINGUEZ-VALAZQUEZ                                  Date of
                                                                                 Birth:      REDACTED
                     (14)


   Address:

    Citizenship:                  United States                       Mexican                         Other

   Interpreter Needed:                                                      Language


   Defense Attorney:                                                         Employed


   Address of Attorney:                                                                             Appointed

   Defendant is:             In Jail               Where:

                             On Bond                Amt. of Bond                   Where:

   Date of Arrest:                                                              Bench Warrant Needed

   Prosecution By:                                    Information                                   Indictment   X
   Offense (Code & Description):         Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                         than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                                    Felony    X              Misdemeanor

   Maximum Sentence:          Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                              special assessment
   Penalty is Mandatory:         As to special assessment                    Yes       X             No

   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  18 of Page
                                                                        20 15 of 17




      Sealed
                                                                                  1        CR 0341             RP
    Unsealed        X                   Personal Data Sheet    USAO#                        2018R01746
                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS

                                                                         RELATED         CASE_YES         x   NO
                                                   CASE NO.

    County:        TRAVIS             AUSTIN                 Division                  Judge:_________________
    Date:       9/18/2018      Mag      MATTER                  SSN:                       FBI#:
                               Ct.#

    Case No.:                                         Assistant U. S. Attorney:        Mark H. Marshall
    Defendant:        EDWIN N. PADILLA-RAMIREZ                (15)             Date of
                                                                                         REDACTED


    Address:

    Citizenship:                United States                        Mexican                   Other

    Interpreter Needed:                                                  Language


    Defense Attorney:                                                     Employed


    Address of Attorney:                                                                     Appointed

    Defendant is:           In Jail             Where:

                            On Bond             Amt. of Bond                      Where:

    Date of Arrest:                                                            Bench Warrant Needed

    Prosecution By:                                Information                               Indictment X

    Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                        than 500 grams methamphetamine and 5 kilos cocaine
    Offense Is:                              Felony      X              Misdemeanor

   Maximum Sentence:         Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                             special assessment
   Penalty is Mandatory:        As to special assessment                  Yes      X          No

   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  19 of Page
                                                                        20 16 of 17




     Sealed
                                                                           A     18 CR 0341                            RP
    Unsealed       X                   Personal Data Sheet                  USAO#                2018R01746
                                     UNTTED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED        CASE_YES             x   NO
                                                   CASE NO.

   County:        TRAVIS             AUSTIN                   Division                  Judge:

   Date:       9/18/2018      Mag      MATTER                    SSN:                        FBI#:
                              Ct.#

   Case No.:                                            Assistant U. S. Attorney:       Mark H. Marshall
   Defendant:        CRISTAL JUAREZ-CHAIRFZ (16)                               Date of
                                                                                           REDACTED


   Address:

   Citizenship:                United States                        Mexican                        Other

   Interpreter Needed:                                                    Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                          Appointed

   Defendant is:           In Jail              Where:

                           On Bond               Amt. of Bond                    Where:

   Date of Arrest:                                                            Bench Warrant Needed

   Prosecution By:                                 Information                                   Indictment   X

   Offense (Code & Description)        Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                                 Felony     X              Misdemeanor

   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                    Yes      X             No

   Remarks:
Case 1:18-cr-00341-RP
          Case 1:18-cr-00341-RP
                      *SEALED* Document 3-1
                                        102*SEALED*
                                             Filed 09/18/18
                                                        FiledPage
                                                             09/18/18
                                                                  20 of Page
                                                                        20 17 of 17




     Sealed                                                                      A   18 CR 034                     1        RP
    Unsealed       X                   Personal Data Sheet                  USAO#                 2018R01746
                                     UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS

                                                                          RELATED         CASE_YES             x       NO
                                                   CASE NO.

   County:        TRAVIS             AUSTIN                   Division                   Judge:

   Date:       9/18/2018      Mag      MATTER                    SSN:                         FBI#:
                              Ct.#

   Case No.:                                            Assistant U. S. Attorney:        Mark H. Marshall
   Defendant:        MARIA GUZMAN-MIEZA            (17)                       Date of
                                                                               Birth:       REDACTED


   Address:

   Citizenship:                United States                        Mexican                         Other

   Interpreter Needed:                                                    Language


   Defense Attorney:                                                       Employed


   Address of Attorney:                                                                           Appointed

   Defendant is:           hi Jail              Where:

                           On Bond               Amt. of Bond                    Where:

   Date of Arrest:                                                            Bench Wanant Needed

   Prosecution By:                                 Information                                    Indictment   X

   Offense (Code & Description):       Ct 1: 21 U.S.C. 846: Conspiracy with intent to distribute more
                                       than 500 grams methamphetamine and 5 kilos cocaine
   Offense Is:                                 Felony     X              Misdemeanor

   Maximum Sentence:        Ct. 1: 10-Life imprisonment; $10 million fine; at least 5 yrs. S.R.; $100
                            special assessment
   Penalty is Mandatory:       As to special assessment                    Yes       X             No

   Remarks:
